933 So. 2d 656 (2006)
Cliff BLUNTSON, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D05-5898.
District Court of Appeal of Florida, First District.
July 6, 2006.
*657 Cliff Bluntson, pro se, Petitioner.
Kim M. Fluharty, General Counsel, and Susan Schwartz, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
Respondent's motion to dismiss is granted. The petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm'n, 807 So. 2d 733 (Fla. 1st DCA 2002).
BARFIELD, VAN NORTWICK, and LEWIS, JJ., concur.